Citation Nr: 1044953	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-03 116	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for 
coronary artery disease (CAD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1966 
to April 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2004 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia, which granted 
service connection for CAD secondary to service-connected 
diabetes mellitus and assigned an initial 30 percent rating 
effective February 26, 2004.  The Veteran appealed for a higher 
initial rating for this condition.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  
And in a January 2009 rating decision, during the pendency of the 
appeal, the RO also denied his claim for a TDIU.

However, in the interim, the rating for the Veteran's CAD was 
reduced to the noncompensable level (of 0 percent) in a December 
2005 rating decision based on a finding of clear and unmistakable 
error (CUE).  The December 2005 rating decision determined the 
cardiovascular disorder pre-existed the diagnosis of diabetes by 
nine years and was at a level of 30-percent disabling prior to 
the aggravation of the condition by the diabetes.  The RO 
therefore reduced the rating for the CAD by this proportion (30 
percent minus the pre-existing 30 percent totaling 0 percent).  
See 38 C.F.R. § 4.22.

As support for his claims, the Veteran testified at a hearing at 
the RO in August 2009 before the undersigned Veterans Law Judge 
of the Board, also commonly referred to as a Travel Board 
hearing.  

In April 2010, the Board remanded the claims to the RO via the 
Appeals Management Center (AMC) for additional development and 
consideration.  In particular, the Board found the rating for the 
service-connected CAD was improperly reduced, as the procedural 
framework and safeguards set forth in 


38 C.F.R. § 3.105(e) governing rating reductions were required to 
have been followed by VA before issuing any final rating 
reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  
Subsequently, in a September 2010 rating decision, on remand, the 
AMC reinstated the 30 percent rating for the CAD from 
February 26, 2004 to October 13, 2005.  As such, the original 30 
percent initial rating has been restored effective from the 
initial date of service connection, February 26, 2004, until the 
present.  Also in September 2010, however, the AMC issued a 
supplemental statement of the case (SSOC) continuing to deny the 
claims for a higher initial rating for the CAD and a TDIU, and 
thereafter returned the file to the Board for further appellate 
consideration of these claims.

Still further development of these claims is required, however, 
so the Board is again remanding them the RO via the AMC.


REMAND

First, the Board sees that the September 2010 rating decision 
refers to another decision dated July 17, 2010, in which the 
ratings for the Veteran's service-connected diabetic peripheral 
vascular disease were increased to 60 percent for each lower 
extremity, effective from July 8, 2010.  Unfortunately, though, 
the Board's review of the claims file does not reveal this July 
2010 rating decision.  So, on remand, the RO must associate a 
copy of this rating action with the claims file (or at the very 
minimum indicate this was a mistaken reference), as this other 
decision is pertinent to the claim for a TDIU.

Second, the AMC needs to obtain outstanding Social Security 
Administration (SSA) records.  In this regard, the Veteran's 
September 2008 TDIU application (VA Form 21-8940) noted that he 
had either claimed or was receiving SSA disability benefits.  
Equally important, the claims file contains a copy of a July 2008 
SSA disability award letter indicating that agency concluded he 
had been disabled since December 2007.  But, unfortunately, it 
does not appear the records underlying this SSA award have been 
obtained.  When, as here, VA is put on notice of the existence of 
relevant SSA records, VA must try and obtain these records before 
deciding the appeal as part of the duty to assist.  See 38 C.F.R. 
§ 3.159(c)(2) and (3) (2010); see also Golz v. Shinseki, 590 F.3d 
1317 (Fed. Cir. 2010); Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

Third, a VA compensation examination is needed for a medical 
opinion concerning the TDIU claim.  To date, the Veteran has not 
been afforded a VA compensation examination for this necessary 
medical opinion regarding whether his 
service-connected disabilities prevent him from obtaining and 
maintaining substantially gainful employment.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
showing the Veteran can perform work that would produce 
sufficient income to be other than marginal.  See, too, Ferraro 
v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993), that the disability rating, itself, is 
recognition that industrial capabilities are impaired.  Indeed, 
according to 38 C.F.R. § 4.1, the degrees of disability specified 
in the Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  So above and beyond this, the record must reflect 
some factor that takes a particular case outside the norm in 
order for a claim for individual unemployability benefits to 
prevail.  As the Court further explained in Van Hoose, the mere 
fact that a Veteran is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether he is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.



To this end, and fourth, a remand is necessary to arrange for a 
VA compensation examination to reassess the severity of the 
Veteran's CAD, specifically in terms of the applicable rating 
criteria, which was not adequately done during his most recent VA 
heart examinations in October 2005 and February 2008.  His CAD 
has been evaluated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 
7006-7005 (2010).  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (indicating the choice of DC must be upheld if supported 
by explanation and evidence); see also Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (indicating that any change in DC must 
be specifically explained).

Under DC 7005, for arteriosclerotic heart disease (CAD):  a 10 
percent rating is warranted for documented CAD resulting in a 
workload of greater than 7 METs but not greater than 10 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication required.  A 30 percent rating is assigned 
when there is a workload greater than 5 METs but not greater than 
7 METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is assigned when there is more than one episode of 
acute congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  
A 100 percent rating is assigned when there is chronic congestive 
heart failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent.  
See also DC 7006 (myocardial infarction) and DC 7007 
(hypertensive heart disease), with nearly identical criteria.

One MET (metabolic equivalent) is defined as the energy cost of 
standing quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, or 
syncope develops is required for evaluation, and a laboratory 
determination cannot be done for medical reasons, an estimation 
by a medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Regulations for diseases of the heart were amended effective from 
October 6, 2006.  However, a review of the regulations both prior 
to and after October 6, 2006 reveals that the relevant provisions 
in DCs 7005-7007 remain unchanged.  See 71 Fed. Reg. 52,460 
(Sept. 6, 2006).  Nevertheless, as mentioned, neither the October 
2005 nor February 2008 VA examinations addressed the specific 
rating criteria of DC 7005, especially with regards to the number 
of METs.  So reexamination is needed.  38 C.F.R. § 4.2.

Accordingly, the claims are REMANDED for the following additional 
development and consideration:  

1.	Associate with the claims file a copy of 
the RO's July 17, 2010 rating decision increasing 
the ratings for the Veteran's service-connected 
diabetic peripheral vascular disease of the lower 
extremities (right and left) to 60 percent as of 
July 8, 2010.  If there was a mistaken reference 
to this prior rating action in the September 20, 
2010, rating decision since issued, this needs to 
be expressly indicated or a copy of that earlier 
decision placed in the claims file for 
consideration.

2.	Obtain the Veteran's SSA records, including 
all medical records that formed the basis of any 
decision rendered by that agency.  If these 
requested records are unavailable, or the search 
for them otherwise yields negative results and 
further attempts to obtain these records would be 
futile, this must be documented in the claims 
file and the Veteran notified in accordance with 
38 C.F.R. § 3.159(c)(2), (e)(1).



3.	Conduct any necessary VA examinations to obtain 
medical opinions concerning the likelihood (very 
likely, as likely as not, or unlikely) the Veteran's 
service-connected disabilities render him unable to 
obtain or maintain a substantially gainful 
occupation.  Service connection is currently in 
effect for Type II Diabetes Mellitus with associated 
erectile dysfunction, diabetic peripheral neuropathy 
of both lower extremities, CAD, a chest scar, and an 
eye disability (tertiary branch artery occlusion with 
residual scotoma, left eye, and bilateral nuclear 
cataracts).

In addressing the effects of these service-connected 
disabilities on the Veteran's occupational 
functioning, the examiners should consider his 
employment history - including any prior training, 
his level of education, and his day-to-day 
functioning.  The examiners, however, should 
disregard both his age and any impairment 
attributable to nonservice-connected disabilities.  

All opinions must be supported by a clear rationale, 
with citation to relevant medical findings.

4.	These requested medical evaluations must 
include an examination to reassess the severity of 
the CAD.  All indicated testing and evaluation should 
be conducted.  The claims file, including a complete 
copy of this remand, must be made available and 
reviewed by the examiner for the pertinent history.

In addition to objective test results, the examiner 
should fully describe the functional effects caused 
by the CAD in his or her final report and the impact 
of such on the Veteran's potential employability.

In addressing the functional effects of the Veteran's 
CAD on his occupational functioning, generally, the 
examiner should consider his employment history, 
educational background, and day-to-day functioning.  
In forming the opinion, the examiner should disregard 
both the age and any nonservice-connected 
disabilities.  All opinions must be supported by a 
clear rationale, with citation to relevant medical 
findings.

Specifically comment on the following, pertinent to a 
higher rating under § 4.104, DC 7005:
(a)	the number of episodes of acute congestive 
heart failure in the past year, if any; and also 
whether the Veteran has chronic congestive heart 
failure;
(b)	the number of METs; 
(c)	the level of METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope, and; 
(d)	whether the Veteran has left ventricular 
dysfunction, and if so, specify the percentage of 
ejection fraction.  

5.	Then readjudicate the claims in light of any 
additional evidence.  If the claims are not granted 
to the Veteran's satisfaction, send him an SSOC and 
give him an opportunity to respond to it before 
returning the file to the Board for further appellate 
consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


